Citation Nr: 0700541	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-10 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for osteoarthritis, 
right knee.

4.  Entitlement to service connection for osteoarthritis, 
left knee.

5.  Entitlement to service connection for chronic 
colds/allergies due to asbestos exposure.

6.  Entitlement to nonservice connected pension benefits.


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1971 to 
July 1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In November 2005, the RO sent the veteran a letter notifying 
him that a Travel Board hearing at the local RO had been 
scheduled for January 13, 2006; however, the record indicates 
that the veteran failed to appear for this hearing.


FINDINGS OF FACT

1.  Laboratory results reflect that the veteran does not 
currently have any type of Hepatitis.  

2.  Hypertension was not shown in service or during the first 
year after service and there is no competent medical evidence 
or opinion establishing a nexus between the veteran's 
hypertension and his military service.

3.  Osteoarthritis, right knee was not shown in service or 
during the first year after service, and there is no 
competent medical evidence or opinion establishing a nexus 
between the veteran's osteoarthritis, right knee and his 
military service.

4.  Osteoarthritis, left knee was not shown in service or 
during the first year after service, and there is no 
competent medical evidence or opinion establishing a nexus 
between the veteran's osteoarthritis, left knee and his 
military service

5.  The veteran had a single, acute episode of bronchitis in 
service, and he is not currently diagnosed with chronic colds 
or allergies. 

6.  The veteran is approximately 54 years old with a high 
school education; he was self-employed as a concrete finisher 
as of his application for VA benefits in February 2004.  

7.  The veteran has a combined disability rating from non-
service connected disabilities of 20 percent, which does not 
meet the threshold requirements for nonservice-connected 
disability pension based on individual unemployability.

8. The veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from engaging in substantially gainful employment.  He 
is not unemployable by reason of disability, age, education, 
and occupational history.


CONCLUSION OF LAW

1.  The criteria for service connection for hepatitis are not 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2006). 

2.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006). 

3.  The criteria for service connection for osteoarthritis, 
right knee are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).

4.  The criteria for service connection for osteoarthritis, 
left knee are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).

5.  The criteria for service connection for chronic 
colds/allergies due to asbestos exposure are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).

6.  Nonservice-connected pension benefits are not warranted. 
38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 3.321, 
3.340, 3.342, 4.15, 4.16, 4.17 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in April 2004 which asked him to submit certain 
information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claims.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claims.  The letter 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. VA informed the 
veteran what he needed to substantiate his claims on appeal.  
In view of this, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to each claim 
on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the April 2004 letter was sent to the veteran prior 
to the issuance of the August 2004 rating decision.

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and service 
personnel records.  The veteran was afforded a VA general 
medical examination in August 2004; the report of which is 
associated with the claims file.  The veteran was afforded 
the opportunity to present testimony at a Travel Board 
hearing at the RO in January 2006; however, he failed to 
appear.   The Board also points out that in February 2004 the 
veteran identified a private provider, Betton Clinic, and 
submitted an unsigned VA form 21-4142 (authorization and 
consent to release information to the VA).  In the April 2004 
VCAA letter, the RO enclosed another VA form 21-4142 and 
requested that the veteran complete the information for each 
health care provider he wanted the VA to obtain health care 
records and return the signed form to the RO.  However, the 
veteran never submitted the requested information.  
Consequently, the Board concludes that the duty to assist has 
been satisfied to the extent possible given the cooperation 
of the veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ('The duty to assist is not a 'one-way street.'  If 
the veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.').

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection and nonservice 
connection disability pension.  However the veteran has not 
been provided notice of the type of evidence necessary to 
establish to establish a disability rating or an effective 
date for each of the disabilities on appeal.  Despite the 
inadequate notice, the Board finds that there is no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection for each of the claims on appeal and nonservice 
connected disability pension is not warranted.  Consequently, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in not notifying him of the evidence pertinent to these 
elements.

II.  Service Connection

A disability may be directly service connected when there is 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  38 U.S.C.A. 
§ 1110; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including hypertension and arthritis).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service." 38 C.F.R. § 
3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A.  Hepatitis

The veteran asserts that he has hepatitis as a result of 
active service.  Service medical records are negative for 
complaints, findings or diagnosis of hepatitis. 

The veteran has not identified nor provided any post-service 
medical evidence that he has been diagnosed with hepatitis.  
Moreover, although the veteran was requested to submit 
evidence of hepatitis by VA letter dated in April 2004, he 
has not submitted any medical evidence of currently diagnosed 
hepatitis or indicated that any such evidence is available.

During an August 2004 VA general medical examination, the 
veteran stated that he was told that he had hepatitis in 1972 
or 1973.  He did not receive any treatment.  The examiner 
noted that he has no abnormal symptoms suggestive of jaundice 
or liver problems.  Apparently, this diagnosis was made on 
the basis of clinical tests.  Laboratory testing results were 
negative for all forms of hepatitis and the VA examiner 
stated that no diagnosis of hepatitis could be made.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in this case, in the absence 
of competent evidence that the veteran is currently diagnosed 
with hepatitis, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of medical evidence showing that the veteran 
has a diagnosis of hepatitis, the Board finds that the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hypertension, Osteoarthritis Right and Left Knees 

The veteran contends that these conditions are a result of 
his active military service. 

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against each of these claims 
of entitlement to service connection. The veteran's service 
medical records (SMRs) are negative for any complaints, 
findings or diagnosis of hypertension, or osteoarthritis of 
either the right or left knee.  There is no evidence of 
hypertension or arthritis manifest to a compensable degree 
within one year of discharge.  An August 2004 VA general 
medical examination report reflect the first objective 
medical evidence of hypertension, which was noted as fairly 
mild, and probably early osteoarthritis of the right and left 
knee joints, with minimal changes noted on x-ray.  The Board 
points out that passage of so many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that weighs against a claim 
for service connection.  See Maxson v. Gober, 230 F.3f 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

Furthermore, there is no objective medical evidence 
etiologically linking any of these disabilities to the 
veteran's active military service.  See Espiritu v Derwinski, 
2 Vet. App. 492, 494 (1992); Layno v. Brown, 6 Vet. App. 465 
(1994); Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. 
App. 230 (1999).  As a layman, the veteran, himself, is not 
qualified to provide a competent medical opinion 
etiologically linking his currently diagnosed hypertension, 
and osteoarthritis of the right and left knees to service or 
any incident therein, which ended many years ago.  Id.  And 
unfortunately, there is no objective medical evidence on 
record establishing this necessary link even though such 
evidence was requested from the veteran by VA letter dated in 
April 2004.  However, the veteran has failed to respond to 
the RO's request for evidence to support his claims.  See 
Wood, 1 Vet. App. at 193.
 
Therefore, for all the foregoing reasons, each of these 
claims for service connection must be denied.  As the 
preponderance of the evidence is against each claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Chronic Colds/Allergies due to exposure to asbestos

The veteran contends that he has chronic colds and/or 
allergies that are a result of in-service exposure to 
asbestos.  In his March 2005 substantive appeal, he asserted 
that his military occupational specialty (MOS) in service was 
changed from wireman to fireman and that while overseas in 
Germany he was housed in outdated barracks and that he 
battled a fire in some of those building resulting in smoke 
inhalation as he was not sufficiently equipped with modern 
equipment.  

Although there is no need to reach the issue at this time, 
the Board notes that the veteran's service medical and 
personnel records do not document the veteran's exposure to 
asbestos nor his alleged change of MOS to a fireman while in 
Germany.  In this regard, the veteran's DD214 reflects that 
his MOS was that of a field wireman. His service personnel 
records reflect that his principal duty while in Germany from 
December 1971 to December 30, 1972 was a wireman and 
beginning December 31, 1972 his principal duty was a senior 
message clerk.  

Service medical records reflect that in April 1972 the 
veteran was evaluated and treated for an episode of 
bronchitis.  On separation examination in July 1974, the 
veteran's nose, sinuses, mouth and throat were evaluated as 
clinically normal.  Chest x-rays were normal.  A February 
1979 routine physical conducted while the veteran was in the 
Army Reserves did not reflect that the veteran had any health 
conditions.  

An August 2004 VA general medical examination reflects no 
complaint by the veteran of any chronic cold symptoms or 
complaints of allergies.  In addition, there were no findings 
or diagnosis of chronic colds or allergies. 

The Board finds that service connection for chronic 
colds/allergies due to asbestos is not warranted based upon 
the evidence of record.  The competent medical evidence of 
record shows that the veteran does not currently have a 
diagnosed chronic cold disorder or allergies; instead, the 
record contains a single entry from service apparently 
representative of an acute and isolated bronchitis episode.  
In the absence of adequate confirmation of a present 
disability, the evidence preponderates against the claim, and 
so it must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Nonservice connected disability pension

The law authorizes the payment of a nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  A veteran meets the service requirements if he/she 
1) served in the active military, naval or air service for 
ninety (90) days or more during a period of war; 2) is 
permanently and totally disabled from nonservice-connected 
disability not due to his/her own willful misconduct; and 3) 
meets the net worth requirements under 38 C.F.R. § 3.274, and 
does not have an annual income in excess of the applicable 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23, 
3.3 (2006).  38 U.S.C.A. §§ 1502, 1521 (West 2002).  The 
provisions of 38 U.S.C.A. § 1502 were amended, effective in 
September 2001, to provide that VA will consider a veteran to 
be permanently and totally disabled if he is a patient in a 
nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
purposes.  See Pub. L. No. 107-103, Section 206(a), 115 Stat. 
990 (Dec. 27, 2001); 38 C.F.R. § 3.114 (2004).  In addition, 
a disability pension is payable to each veteran who served in 
the active military, naval, or air service for 90 days or 
more during a period of war and who is 65 years of age or 
older.  See 38 U.S.C.A. § 1513 (West 2002).

The veteran was born in 1952, and therefore does not qualify 
for pension under 38 U.S.C.A. § 1513 (West 2002).  Based on 
the information provided by the veteran in his February 2004 
claim for pension benefits,  he does not receive Social 
Security Administration disability benefits, which is another 
basis for finding permanent and total disability for VA 
pension purposes under 38 U.S.C.A. § 1502 (West 2002).

The record shows that the veteran served more than 90 days 
during the Vietnam War.  As such, the veteran meets the 
eligibility requirement based on his service.   

In this case, to be eligible for VA pension, evidence of 
record must demonstrate that the veteran is permanently and 
totally disabled from nonservice-connected disabilities that 
are not the result of his own willful misconduct.  For the 
purposes of pension benefits, a person shall be considered to 
be permanently and totally disabled if such person is 
unemployable as a result of disability reasonably certain to 
continue throughout the life of the disabled person, or is 
suffering from, (1) any disability which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by the VA Secretary to be of 
such a nature or extent as to justify a determination that 
persons suffering therefrom are permanently and totally 
disabled.  See 38 U.S.C.A. § 1502(a) (West 2002); 38 C.F.R. 
§§ 3.340(b), 4.15 (2006).  One way for a veteran to be 
considered permanently and totally disabled for pension 
purposes is to satisfy the "average person" test of 38 
U.S.C.A. § 1502(a) and 38 C.F.R. § 4.15.  See Brown v. 
Derwinski, 2 Vet. App. 444 (1992); Talley v. Derwinski, 2 
Vet. App. 282 (1992).  To meet this test, the veteran must 
have the permanent loss of use of both hands or feet, or one 
hand and one foot, or the sight of both eyes, or be 
permanently helpless or permanently bedridden; or the 
permanent disabilities must be rated, singly or in 
combination, as 100 percent.  The veteran does not meet any 
of these criteria.

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled. For the purposes of entitlement to pension 
benefits, the permanence of the percentage requirements of 38 
C.F.R. § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure or follow substantially gainful employment by reason 
of such disability. Prior employment or unemployment status 
is immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  See 
38 C.F.R. § 4.17 (2006).  The percentage requirements of 38 
C.F.R. § 4.16 are as follows: if there is only one 
disability, this disability shall be ratable at 60 percent or 
more; if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16 (2006).

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but is found to be unemployability by 
reason of his disabilities, age, occupational background and 
other related factors, a permanent and total disability 
rating for pension purposes may be assigned on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(2), 4.17(b) 
(2006).

The veteran's non-service connected disabilities include 
hepatitis, hypertension, and chronic colds/allergies each 
properly rated as noncompensable and osteoarthritis right 
knee and osteoarthritis left knee, both properly rated as 10 
percent disabling.

The evidence of record does not demonstrate that the veteran 
is permanently and totally disabled from nonservice-connected 
disabilities.  In light of the above findings, it is evident 
that the veteran does not have a single disability that is 
totally disabling.  After using the combined rating schedule 
under 38 C.F.R. § 4.25, the veteran's disabilities are not 
more than 20 percent disabling.  Therefore, the veteran does 
not objectively warrant a permanent and total disability 
evaluation for pension purposes pursuant to 38 C.F.R. § 4.16.  
In addition, the veteran does not have disabilities, which 
would meet the "average person" test for permanent and total 
disability in that he does not have permanent loss of use of 
both hands or feet, or one hand and one foot, or the sight of 
both eyes, or be permanently helpless or permanently 
bedridden; or the permanent disabilities must be rated, 
singly or in combination, as 100 percent.  See 38 U.S.C.A. § 
1502(a); 38 C.F.R. §§ 4.15, 4.16 (2006).

A permanent and total disability rating for nonservice-
connected pension purposes may still be granted on an 
extraschedular basis if the veteran is subjectively found to 
be unemployable by reason of his disabilities, age, 
background, and related factors.  The Board notes that the 
veteran indicated in his February 2004 claim for VA benefits 
that he was in his early 50's, with a high school education, 
is self employed as a concrete finisher; and there is nothing 
in his occupational background or other related factors, 
supporting a finding that the veteran is unemployable.  The 
veteran's nonservice-connected disabilities, when evaluated 
in association with his educational attainment, occupational 
background, and age, are not shown to have precluded all 
kinds of substantially gainful employment.  Moreover, the 
veteran has not submitted any evidence supporting a finding 
that he cannot work due to disability.  In light of the 
foregoing, the veteran is not entitled to a nonservice-
connected disability pension, and the claim for that benefit 
is denied


ORDER

Service connection for hepatitis is denied.

Service connection for hypertension is denied.

Service connection for osteoarthritis, right knee is denied.

Service connection for osteoarthritis, left knee is denied.

Service connection for chronic colds/allergies secondary to 
exposure to asbestos is denied.

Entitlement to nonservice connected pension benefits is 
denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


